Luke, J.
1. All bills of exceptions must, within fifteen days from the date of the certificate of the judge, be filed in the office of the clerk of the court where the case was tried. Civil Code (1910), § 6167. Within ten days after the bill of exceptions is signed and certified a copy thereof must be served as provided by the Civil Code (1910), § 6160.
2. In this case the bill of exceptions was certified on June 9, 1917, and was filed in the clerk’s office on July 7, 1917, and was served by the deputy sheriff on the attorney for the defendant im error on July 9, 1917. There being no waiver of service, and no agreement by the defendant in error or its attorney that the case may be heard without proper service, the motion to dismiss the bill of exceptions must be granted.

Writ of error dismissed.


.Wade, G. J., and Jenkins, J., concur.